Citation Nr: 0422164	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  93-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
PTSD, effective prior to April 2, 1997.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from October 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1994, which granted service connection for PTSD, and 
assigned a 10 percent rating, effective October 27, 1993.  
The veteran appealed the assigned rating, and, in the course 
of the appeal, a 50 percent rating was granted for PTSD in an 
April 1998 rating decision, effective April 2, 1997.  In 
correspondence received in May 1998, the veteran stated that 
he was satisfied with the 50 percent rating, but disagreed 
with the effective date of April 2, 1997.  In view of his 
previously perfected appeal on the higher rating issue, 
however, the statement of the issue was revised to reflect 
the expanded scope of the appeal.  In July 1999, the veteran 
testified at a Central Office hearing before the undersigned, 
who, having held the hearing, is required to participate in 
the decision.  38 U.S.C.A. § 7107(c) (West 2002).  

In a December 1999 decision, the Board denied this claim.  
The veteran appealed the Board decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a March 2001 Court 
order, the Board decision was vacated, and the case remanded 
to the Board.  In an October 2002 decision, the Board denied 
the claim.  The veteran again appealed to the Court, and in 
response to a motion filed by the Secretary, in a February 
2003 order, the Court vacated and remanded the October 2002 
decision.  In July 2003, the Board remanded the case to the 
RO.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


REMAND

While regretting the additional delay in this lengthy appeal, 
the Board finds that further development is needed to satisfy 
the statutory requirements to notify and assist the veteran 
in the development of his claim.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
Specifically, this appeal involves the rating assigned for 
the veteran's PTSD prior to April 2, 1997.  In both the VA 
examination in December 1996 and the veteran's February 1997 
substantive appeal, the veteran referred to private treatment 
for his PTSD.  He stated that his private psychiatrist was 
Dr. Gregory at the River Bend Mental Health Center, in 
Florence, and he also referred to treatment by a psychiatrist 
and marriage counselor, Dr. Bower.  He requested that these 
records be obtained, but any such records are not on file.  
Since records of psychiatric treatment during the time period 
at issue would be relevant to a decision, these records must 
be obtained, if available.  

In addition, the veteran must be requested to provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2003). 

Accordingly, the appeal is REMANDED to the RO, via the AMC in 
Washington, DC, for the following action:

1.  After securing authorizations and 
further identifying information, the RO 
should make reasonable attempts to obtain 
all records of the veteran's psychiatric 
treatment prior to April 1997 from Dr. 
Gregory at the River Bend Mental Health 
Center, in Florence, and from Dr. Bower, 
both listed in his February 1997 
substantive appeal as providing treatment 
at that time.  See 38 C.F.R. § 3.159(c)(1) 
(2003). 

2.  The veteran should be requested to 
provide VA with any evidence in his 
possession that pertains to the claim.  
The RO also should ensure that all other 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, in particular, 
that the veteran has been apprised of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an evaluation in excess of 10 percent 
for PTSD earlier than April 2, 1997.  If 
the claim is denied, the veteran should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




